DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021,04/01/2021,02/25/2021,01/05/2021,07/31/2020,03/16/2020,07/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH A BOARD HAVINGA MICRCOMPUTER AND HALL SENSOR”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 11, 12,14,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamogi (US PG Pub 20140028161A1 hereinafter “Kamogi”) in view of Yokoyama (US PG Pub 20190006898 hereinafter “Yokoyama). 
Re-claim 1, Kamogi discloses a motor comprising: a rotor (12) having a rotation shaft (25), a rotor core (21) attached to the rotation shaft (25), and a rotor magnet (22) embedded in the rotor core (21); a stator (11) disposed on an outer side of the rotor in a radial direction (see Fig.1) about a central axis (axis of 
Kamogi fails to explicitly show the magnet embedded in the core. 
	However, Yokoyama shows magnets (41) embedded in the rotor core (see Fig.20).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure and magnet of Kamogi to show the magnet is embedded in the rotor core as shown by Yokoyama providing a configuration of pseudo-magnet poles limiting cogging torque and provide a better rotor with high speed (Yokoyama, P [0004-0005], P [0110-0113]).

    PNG
    media_image1.png
    736
    1018
    media_image1.png
    Greyscale

  Re-claim 2, Kamogi discloses the motor according to claim 1, wherein the microcomputer (41p, 41) is disposed on a surface of the board opposite (annotated Fig.1) to the stator (11).
Re-claim 3, Kamogi as modified discloses the motor according to claim 1 above. 
Kamogi fails to explicitly teach wherein the rotor has a magnet magnetic pole formed by the rotor magnet, and a pseudo-magnetic pole formed by the rotor core.
However, Yokoyama teaches the rotor has a magnet magnetic pole (Ms,Mn) formed by the rotor magnet (25, P[0118]), and a pseudo-magnetic pole (P[0118], pseudo-magnet pole) formed by the rotor core (22).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure and magnet of Kamogi wherein the rotor has a magnet magnetic pole formed by the rotor magnet, and a pseudo-magnetic pole formed by the rotor core as shown by Yokoyama providing a configuration of pseudo-magnet poles limiting cogging torque and provide a better rotor with high speed (Yokoyama, P [0004-0005], P [0110-0113]).

    PNG
    media_image2.png
    777
    519
    media_image2.png
    Greyscale

Re-claim 4, Kamogi as modified discloses the motor according to claim 1, 
Kamogi fails to explicitly teach wherein the rotor has a first magnet as the rotor magnet, and a second magnet forming a magnetic pole having a polarity opposite to the first magnet.  
However, Yokoyama teaches wherein the rotor has a first magnet as the rotor magnet (N-magnet, in Fig.20, 21), and a second magnet (another magnet 25, S-magnet) forming a magnetic pole (South Pole) having a polarity opposite (S Pole, Ms) to the first magnet (Mn, P [0118]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure and magnet of Kamogi wherein the rotor has a first magnet as the rotor magnet, and a second magnet forming a magnetic pole having a polarity opposite to the first magnet as shown by Yokoyama providing a configuration of pseudo-magnet poles limiting cogging torque and provide a better rotor with high speed (Yokoyama, P [0004-0005], P [0110-0113]).
Re-claim 5, Kamogi as modified discloses the motor according to claim 1, further comprising a Hall element (41s, Position sensor 41s) mounted on the board (14), the Hall element detecting magnetic flux (flux from magnet, position sensing magnet 80 which is a magnetic flux generator) from the rotor (12, P[0034]).  
Re-claim 6, Kamogi as modified discloses the motor according to claim 5, wherein the microcomputer performs arithmetic processing (41, microprocessor) to detect a rotational position of the rotor, based on a detection result of the Hall element (P[0034, processor 41, for control allow for circuit 14b to form control based on position sensing supplied from 41s).  
Re-claim 7, Kamogi teaches the motor according to claim 5, wherein the Hall element (41s) is disposed on a surface of the board (14, see Fig.1) facing the stator (11).  
Re-claim 9, Kamogi as modified discloses the motor according to claim 5, further comprising a sensor magnet (80) mounted on the rotor (via the shaft), the sensor magnet (80) facing the board (14) in the direction of the central axis (axis of the shaft).  
Re-claim 11, Kamogi as modified discloses the motor according any claim 1, wherein the stator has a stator core (see Fig.1, 15) and an insulator (17) disposed on the stator core, the insulator (17) having a board fixing portion (17b, portion holding winding which hold to board the lead 16a) to which the board is fixed (they are fixed to the winding and lead that are fixed on the insulation which hold the board).  
Re-claim 12, Kamogi as modified discloses the motor according to claim 1, further comprising a heat sink disposed on a side of the board (P [0033], board housing 32 dissipates heat) opposite to the stator (11, 14 opposite the stator).  
Re-claim 14, Kamogi as modified discloses the motor according to claim 1, further comprising a frame composed of metal (13, 32) and covering the stator (11) , the board, and the microcomputer (from the top the housing 13 covers the board and all the components, P[0021]).  
Re-claim 16, Kamogi as modified discloses the motor according to claim 1, wherein the drive circuit (41) is disposed on a side of the board (14b, see Fig1) opposite to the stator (11, the whole board is opposite the stator).  
Re-claim 18, Kamogi as modified discloses the motor according to claim 1, further comprising a resin portion (24) disposed between the rotation shaft (25) and the rotor core (21), and the resin portion supporting the rotor core (21).  
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Kamogi in view of Yokoyama, and in further view of Woo (US PG Pub 20140167572 hereinafter “Woo”).
Re-claim 8, Kamogi as modified discloses the motor according to claim 5 above. 
Kamogi as modified fails to explicitly teach wherein the Hall element is disposed on the outer side of the rotor magnet in the radial direction.
However, Woo teaches the Hall element (92, 91) is disposed on the outer side of the rotor magnet (P [0035, 50 has plurality of rotor magnets, 92 is beyond rotor 50) in the radial direction (direction from shaft to rotor to stator is radial direction).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the sensor structure of Kamogi wherein the Hall element (41) is disposed on the outer side of the rotor magnet in the radial direction as shown by Woo providing Hall IC with separate structure from main magnet and prevent demagnetization or wrong date (Woo, P[0059-0060))(Yokoyama, P [0004-0005], P [0110-0113]).



    PNG
    media_image3.png
    808
    715
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamogi in view of Yokoyama, and in further view of Kamogi2 (US PG Pub 20100320880 hereinafter “Kamogi2”).
Re-claim 10, Kamogi as modified discloses the motor according to claim 1. 
Kamogi fails to explicitly teach wherein the stator has a yoke extending in a circumferential direction about the central axis, and  -4-Attorney Docket No. 129I_054_TN a first tooth and a second tooth extending toward the central axis from the yoke, the first tooth and the second tooth being adjacent to each other in the circumferential direction, wherein the microcomputer is disposed between the first tooth and the second tooth in the circumferential direction.  
However, Kamogi2 teaches wherein the stator (2) has a yoke extending in a circumferential direction about the central axis (see Fig.1b) , and  -4-Attorney Docket No. 129I_054_TN a first tooth and a second tooth extending toward the central axis from the yoke (see Fig.1b), the first tooth and the second tooth being adjacent to each other in the circumferential direction (annotated Fig.1b, or Fig.11b), wherein the microcomputer (6, or 5) is disposed between the first tooth and the second tooth (annotated fig.1) in the circumferential direction (annotated Fig.1b, or Fig.11b).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the placement of the component of the processor or electronic devices of Kamogi wherein the stator has a yoke extending in a circumferential direction about the central axis, and  -4-Attorney Docket No. 129I_054_TN a first tooth and a second tooth extending toward the central axis from the yoke, the first tooth and the second tooth being adjacent to each other in the circumferential direction, wherein the microcomputer is disposed between the first tooth and the second tooth in the circumferential directions shown by Kamogi2 to prevent rise in temperature around power elements and electronic devices, making small sized motor (Kamogi2, P[0006-0007]). 


    PNG
    media_image4.png
    417
    496
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    381
    554
    media_image5.png
    Greyscale

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamogi in view of Yokoyama, and in further view of Irie et al.  (US PG Pub 20130183175 hereinafter “Irie”).
Re-claim 13, Kamogi as modified discloses the motor according to claim 1. 
Kamogi fails to explicitly further comprising a mold resin portion covering the stator, the board, and the microcomputer.  
However, Irie teaches further comprising a mold resin portion (4, 4 is mad of resin, P[0027) covering the stator, the board, and the microcomputer (23,17,22, See P[0028-0029, 4 is circuit board case which covers the circuit components, and circuit board which has processing modules and components that perform IC tasks and arithmetic, and it also covers the stator see 4d, and from the top it covers the top of the coil of the stator as seen in Fig.1 and Fig.6, also the stator case is made of resin in Fig.6, see P[00046).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify cover the processor, stator and board of Kamogi wherein a mold resin portion covering the stator, the board, and the microcomputer as shown by Irie to Kamogi2 to provide higher rigidity and runs the motor quietly and reduced manufacturing cost. P [0043], P [0027]). 

    PNG
    media_image6.png
    555
    493
    media_image6.png
    Greyscale
 


Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamogi in view of Yokoyama, and in further view of Oya (JP 2015115593A hereinafter “Oya”).

Re-claim 17, Kamogi as modified teaches motor according claim 1. 
Kamogi as modified fails to explicitly teach wherein an output waveform of the drive circuit is a sign wave, and a carrier frequency of the output waveform is 10 kHz.  
	However, Oya teaches and suggests an output waveform of the drive circuit is a sign wave P [00019], IC output voltage optimum high efficiency and power IC correspond to calculated to generate PWM signal which is sign wave and is calculated to output voltage with a certain frequency a carrier frequency of the output waveform is 10 kHz (optimization of results, a carrier frequency of the output wave could be 10kHz or any other value in PWM modulation. See P [0020], suggesting a variable frequency by conversion). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify output waveform of the drive circuit of Kamogi as modified wherein an output waveform of the drive circuit is a sign wave, and a carrier frequency of the output waveform is 10 kHz  as suggested by Oya to provide PWM modulation as shown by Oya to drive the circuit and rotate the rotor properly, PWM is calculated output voltage with a certain frequency, it is optimum power IC output voltage (Oya, P[0019], 0020]), this is an optimization routine using a chip to modify output and provide a carrier frequency and generate a PWM signal which could have 10 kHz output waveform, which could be done by routine optimization or experimentation of the output of the waveform,  see eMPEP 2144.05, optimization of ranges, , II, routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Re-claim 19, Kamogi discloses a motor comprising: a rotor (12) having a rotation shaft (25), a rotor core (21) attached to the rotation shaft (25), and a rotor magnet (22) embedded in the rotor core (21); a stator (11) disposed on an outer side of the rotor in a radial direction (see Fig.1) about a central axis (axis of shaft 25) of the rotation shaft (25), the stator (11) surrounding the rotor (12); a board (14) disposed on one side (opposite side of stator in Fig.1) of the stator in a direction of the central axis (direction of shaft 25 axis):a microcomputer (41) mounted on the board(P[0034], circuit components 41, microprocessor which allows for control, allow for light currents to run through) and performing arithmetic processing (a microprocessor performs arithmetic processing, gates and 0s and 1s): and a drive circuit (14b) mounted on the board and controlling rotation of the rotor (14b, P[0034], Control circuit that controls the inverter or the speed based a position sensing supplied from sensor 41s to drive the motor), wherein the microcomputer (41) is disposed on an outer side of the rotor magnet in the radial direction (see Fig.1, 22 is internally radially, 41 are outer than 22).
Kamogi fails to explicitly show the magnet embedded in the core. 
	However, Yokoyama shows magnets (41) embedded in the rotor core (see Fig.20).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure and magnet of Kamogi to show the magnet is embedded in the rotor core as shown by Yokoyama providing a configuration of pseudo-magnet poles limiting cogging torque and provide a better rotor with high speed (Yokoyama, P [0004-0005], P [0110-0113]).
	Kamogi as modified fails to explicitly teach an air conditioning apparatus comprising an outdoor unit and an indoor unit connected to the outdoor unit via a refrigerant pipe at least one of the outdoor unit and the indoor unit comprising a fan, the fan comprising an impeller and a motor rotating the impeller. 
	However, Oya teaches teach an air conditioning apparatus (Fig.22) comprising an outdoor unit (310) and an indoor unit (320) connected to the outdoor unit via a refrigerant pipe (see Fig.22) at least one of the outdoor unit (310) and the indoor unit comprising a fan (330) , the fan comprising an impeller and a motor rotating the impeller P[0039].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify use of the motor of Kamogi as modified an air conditioning apparatus comprising an outdoor unit and an indoor unit connected to the outdoor unit via a refrigerant pipe at least one of the outdoor unit and the indoor unit comprising a fan, the fan comprising an impeller and a motor rotating the impeller as suggested by Oya as it is known to use motor to drive fans for cooling and heating, improve the quality and suppress the increase cost of processing cost of air conditioning, providing low noise and high efficiency (Oya, P{0039, 0040]) 

    PNG
    media_image7.png
    620
    575
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834